Exhibit 10.1

EXECUTION COPY

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (this “Agreement”) is entered
into as of this May 1, 2012, by and between Archipelago Learning, LLC, a
Delaware limited liability company (the “Company”), and Ray Lowrey (the
“Executive”).

WHEREAS, the Company and Executive have previously entered into that certain
Employment Agreement, dated as of September 15, 2008, as amended on December 31,
2008 and further amended on February 18, 2010 (collectively, the “Existing
Employment Agreement”); and

WHEREAS, the Company and Executive desire to be amend and restate the terms of
the Existing Employment Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
agree as follows:

1. AT-WILL EMPLOYMENT

The Executive’s employment with the Company shall continue, pursuant to the
terms hereof. Such employment shall be “at-will” employment. Subject to the
terms of this Agreement, the Company may terminate the Executive’s employment
and this Agreement for any reason at any time, with or without prior notice and
with or without Cause (as defined herein), but subject to certain terms set
forth in Section 7 below. Similarly, subject to the terms of this Agreement, the
Executive may terminate his employment at any time.

2. EMPLOYMENT AND RESPONSIBILITIES

The Company will employ the Executive in the position of Senior Technology
Consultant. This will be primarily located in Dallas, Texas, but the Executive
may, as necessary, work from his residence in Ohio, to the extent such remote
workplace does not materially interfere with the completion of the Executive’s
duties. The Executive shall report to the Chief Executive Officer or to another
Executive so designated by the Chief Executive Officer. The Executive will have
such authority, and will perform all of the duties, normally associated with the
position of Senior Technology Consultant as well as other duties as may be
reasonably assigned to him from time to time by the Board of Managers (the
“Board”) of Archipelago Learning, Inc. (“ARCL”) or the Chief Executive Officer,
in each case consistent with his position as Senior Technology Consultant to
conduct the roles and responsibilities normally associated with the Senior
Technology Consultant.

3. ATTENTION AND EFFORT

The Executive will devote all of his business time, ability, attention and best
efforts to the performance of his duties hereunder in a manner which will
faithfully and diligently further the Company’s business to the exclusion of all
other business activities. However, the Executive may devote reasonable periods
of time to engaging in charitable or community service activities, so long as
none of these activities interfere with his duties under this Agreement. The
Executive agrees to perform his duties and responsibilities within Company
policies, standard work hours and attendance and general work practices.



--------------------------------------------------------------------------------

4. TERM

The Executive’s employment hereunder initially shall be for a term commencing on
the Start Date and ending on September 30, 2012, subject to earlier termination
in accordance with Section 7 below.

5. COMPENSATION

During the term of employment under this Agreement, the Company agrees to pay to
the Executive, and he agrees to accept in full consideration for all services
performed by him, the following compensation:

5.1 Base Salary: The Company will pay the Executive an annual base salary of
$300,000, before all customary payroll deductions. This annual base salary will
be paid in accordance with the usual payroll practices of the Company. The Board
may make such increases in the base salary as the Board may, in its sole
discretion, deem appropriate. The Executive’s annual base salary, as in effect
from time to time, is hereinafter referred to as the “Base Salary.”

5.2 Annual Bonus. During the Executive’s employment term, the Executive will
participate in the Company-wide bonus plan in which all employees of the Company
participate based on the bonus plan’s policies and procedures then in effect. In
addition, the Executive will be eligible to receive in respect of each fiscal
year of the Company an annual bonus (the “Bonus”) in an amount equal to up to
50% of his earned Base Salary (pro rated for partial years) based on, among
other things, performance targets established by the Board by reference to the
operating plan approved from time to time by the Board by reference to the
operating plan approved from time to time by the Board; provided that if the
Company’s performance in any fiscal year exceeds 110% of the performance
targets, the Executive shall be eligible to receive an annual bonus in an amount
equal to up to 60% of his Base Salary. The bonus payments, if any, shall be paid
by the Company no later than the 15th day of the third calendar month of the
fiscal year following the fiscal year to which such annual bonus relates.

6. BENEFITS

6.1 Description of Benefits: During the term of employment under this Agreement,
the Executive will be entitled to participate in all employee incentive, pension
and welfare benefit plans and programs made available generally to other senior
executives of the Company, as such plans or programs may be in effect from time
to time (including, without limitation, incentive equity, profit sharing,
savings and other pension and retirement plans or programs, medical, dental,
hospitalization, short-term and long-term disability and life insurance plans,
accidental death and dismemberment protection, and any other pension or
retirement plans or programs and any other employee incentive compensation
plans, employee welfare benefit plans or programs that may be sponsored by the
Company from time to time and provided that the Executive meets the eligibility
requirements and other terms, conditions and restrictions of the respective
plans

 

2



--------------------------------------------------------------------------------

and programs, including any plans that supplement the above-listed types of
plans or programs, whether funded or unfunded). Payment for such coverages will
be the sole responsibility of the Executive, unless the Company makes such
coverages available to similarly situated executives on a shared cost basis. In
addition, the Executive will be entitled to four (4) weeks of paid vacation per
year, subject to the Company’s standard vacation policy. The Company will pay
for all reasonable expenses actually incurred by the Executive directly in
connection with the business affairs of the Company and the performance of his
duties hereunder, upon presentation of proper receipts or other proof of
expenditure and subject to such reasonable guidelines or limitations provided by
the Company from time to time.

7. TERMINATION

The Executive’s employment under this Agreement may be terminated as follows,
but in the event of any such termination, the provisions of Sections 8 and 9
will survive the termination of the Executive’s employment.

7.1 By the Company: The Company may terminate the employment of the Executive,
with or without Cause (as defined in Section 8.5 hereof), at any time during the
term hereof by delivery of a Notice of Termination (as defined below) to the
Executive.

7.2 By the Executive: The Executive may terminate his employment at any time,
for any reason, by delivery of a Notice of Termination to the Company.

7.3 Death; Disability: The Executive’s employment will terminate automatically
upon the Executive’s death or total disability. The term “total disability” will
mean the Executive’s inability to perform the duties set forth in Section 1
hereof for a period of twelve (12) consecutive weeks, or a cumulative period of
ninety (90) business days in any twelve (12) month period, as a result of
physical or mental illness or loss of legal capacity.

7.4 Notice: The term “Notice of Termination” means at least thirty (30) days’
prior written notice of termination of the Executive’s employment (the “Advance
Notice Period”), during which period the Executive’s employment and performance
of services will continue; provided, however, that: (i) the Executive may, upon
termination of his employment for Good Reason, make such notice effective
immediately; (ii) the Company may, upon termination of his employment with or
without Cause, make such notice immediately; and (iii) the Company may, upon
notice to the Executive and without reducing compensation during any Advance
Notice Period, excuse him from any or all of his duties during any Advance
Notice Period. The effective date of termination of employment (the “Termination
Date”) will be the date on which such Advance Notice Period expires (or the date
of notice, if the Company exercises its rights under clause (ii) hereof or if
the Executive exercises his rights under clause (i) hereof) or as otherwise
provided in Section 4 above.

8. TERMINATION PAYMENTS

In the event of termination of the employment of the Executive, all compensation
and benefits set forth in this Agreement will terminate as of the Termination
Date except as specifically provided in this Section 8:

 

3



--------------------------------------------------------------------------------

8.1 Termination by the Company:

(a) If the Company terminates the Executive’s employment without Cause (other
than as result of death or total disability), and such termination constitutes a
“separation from service” under Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”), he will not be entitled to receive any of the
payments or benefits provided for herein except the Company shall: (i) pay his
Base Salary through the Termination Date; (ii) pay him an amount equal to
$345,984 during the Severance Period (as defined in Section 8.7 below) payable
in equal installments (together with the payments of $345,984 referenced in
Section 8.2(a) and Section 8.3(a), the “Severance”); (iii) provide the Executive
with all benefits that are accrued but unpaid as of the Termination Date; and
(iv) provide the Executive with all benefits expressly available upon
termination of employment in accordance with the plans and programs of the
Company applicable to the Executive on the Termination Date (but without
duplication of any benefits or payments otherwise provided for hereunder).

(b) If the Company terminates the Executive’s employment for Cause, and such
termination constitutes a “separation from service” under Section 409A, he will
not be entitled to receive any of the payments or benefits provided for herein
except the Company shall: (i) pay his Base Salary through the Termination Date;
(ii) provide the Executive with all benefits that are accrued but unpaid as of
the Termination Date; and (iii) provide the Executive with all benefits
expressly available upon termination of employment in accordance with the plans
and programs of the Company applicable to the Executive on the Termination Date
(but without duplication of any benefits or payments otherwise provided
hereunder).

8.2 Termination by the Executive:

(a) If the Executive terminates his employment with the Company with Good
Reason: (as hereinafter defined), and such termination constitutes a “separation
from service” under Section 409A, he will not be entitled to receive any of the
payments or benefits provided for herein except the Company shall: (i) pay his
Base Salary through the Termination Date; (ii) pay him an amount equal to
$345,984 during the Severance Period payable in equal installments;
(iii) provide the Executive with all benefits that are accrued but unpaid as of
the Termination Date; and (iv) provide the Executive with all benefits expressly
available upon termination of employment in accordance with the plans and
programs of the Company applicable to the Executive on the Termination Date (but
without duplication of any benefits or payments otherwise provided hereunder).

(b) If the Executive terminates his employment with the Company without Good
Reason, and such termination constitutes a “separation from service” under
Section 409A, he will not be entitled to any payments or benefits provided for
herein except the Company shall: (i) pay his Base Salary through the Termination
Date; (ii) provide the Executive with all benefits that are accrued but unpaid
as of the Termination Date; and (iii) provide the Executive with all benefits
expressly available upon termination of employment in accordance with the plans
and programs of the Company applicable to the Executive on the Termination Date
(but without duplication of any benefits or payments otherwise provided
hereunder).

 

4



--------------------------------------------------------------------------------

8.3 Expiration of Term, Death or Disability:

(a) If the Executive’s employment is terminated pursuant to Section 4 hereof as
a result of the expiration of the term of this Agreement, and such termination
constitutes a “separation from service” under Section 409A, he will not be
entitled to any payments or benefits provided for herein except the Company
shall: (i) pay his Base Salary through the Termination Date; (ii) pay him an
amount equal to $345,984 during the Severance Period payable in equal
installments; (iii) pay the Executive a pro-rated Bonus (based on the percentage
of the applicable calendar year which occurred prior to the Termination Date);
(iv) provide the Executive with all benefits that are accrued but unpaid as of
the Termination Date; and (v) provide the Executive with all benefits expressly
available upon termination of employment in accordance with the plans and
programs of the Company applicable to the Executive on the Termination Date (but
without duplication of any benefits or payments otherwise provided for
hereunder).

(b) If the Executive’s employment is terminated pursuant to Section 7.3 hereof
as a result of his death or total disability, and such termination constitutes a
“separation from service” under Section 409A, he will not be entitled to any
payments or benefits, except the Company shall (i) pay his Base Salary through
the Termination Date, (ii) provide the Executive with all benefits that are
accrued but unpaid as of the Termination Date and (iii) provide the Executive
with all benefits expressly available upon termination of employment in
accordance with the plans and programs of the Company applicable to the
Executive on the Termination Date (but without duplication of any benefits or
payments otherwise provided for hereunder).

8.4 Payment Schedule: All payments of Severance under this Section 8 (excluding
wages for services performed prior to the Termination Date) shall be paid in
accordance with the Company’s normal payroll practices, beginning with the first
payroll date following the 45th day after the Termination Date. Payment of wages
for services performed prior to the Termination Date shall be paid in accordance
with the Company’s normal payroll practices without regard to the 45 day delay.
Any bonus amounts due under this Section 8 shall be paid promptly following the
Company’s receipt of its audited financial statements for the year during which
the Termination Date occurs, but in no event later than the 15th day of the
third calendar month of the fiscal year following the fiscal year in which the
Termination Date occurred, and in no event earlier than the 45th day following
the Termination Date. Each payment made in accordance with this Section 8 shall
be treated as a separate payment for purposes of Section 409A, to the extent
Section 409A applies to such payments.

8.5 Cause: Wherever reference is made in this Agreement to termination being
with or without Cause, “Cause” shall mean (i) the Executive refuses or fails to
perform any of his duties and responsibilities as determined from time to time
by the Board or the Chief Executive Officer, including, without limitation
(a) the Executive’s persistent neglect of duty or chronic unapproved absenteeism
(other than for a temporary or permanent disability) which remains uncured to
the reasonable satisfaction of the Board or the Chief Executive Officer
following thirty (30) days’ written notice from the Company of such alleged
fault and (b) the Executive’s refusal to comply with any lawful directive or
policy of the Board or the Chief Executive Officer which refusal is not cured by
the Executive within thirty (30) days of such written notice from the Company;
provided, however, that the Company shall not be required to give the Executive
a cure period with respect to this clause (i) on more than one occasion; (as
used in this Section 8.5,

 

5



--------------------------------------------------------------------------------

“Company” shall mean ARCL, the Company and each of the their subsidiaries),
(ii) the Executive acts (including a failure to act) in a manner which
constitutes willful misconduct, gross negligence, or insubordination, (iii) the
Company determines that, in the reasonable judgment of the Board or the Chief
Executive Officer, (x) the Executive has committed an act of fraud, personal
dishonesty or misappropriation relating to the Company or Holdings, has violated
any material provision of any written policy of the Company or Holdings or
(y) the Executive has committed any other act causing material harm to the
Company’s or Holding’s standing or reputation, or any act of dishonesty,
embezzlement, unauthorized use or disclosure of Confidential Information or
other intellectual property or trade secrets, common law fraud or other fraud
with respect thereto, (iv) a material breach by the Executive of this Agreement,
any other written agreement with the Company, any fiduciary duty to the Company,
(v) the Executive’s arrest, indictment for or conviction (or the entry of a plea
of a nolo contendere or equivalent plea) in a court of competent jurisdiction of
a felony or any misdemeanor involving material dishonesty or moral turpitude, or
(vi) the Executive’s habitual or repeated misuse of, or habitual or repeated
performance of the Executive’s duties under the influence of, alcohol or
controlled substances.

8.6 Good Reason: Whenever reference is made in the Agreement to termination
being with or without Good Reason, “Good Reason” shall mean the occurrence of
any of the following events without the Executive’s express written consent:
(i) any material breach by the Company of any material provision of this
Agreement, (ii) a material reduction in or the failure to pay the Executive’s
Base Salary (other than as contemplated by this Agreement), (iii) a material
reduction or diminution of the Executive’s duties, responsibilities or
authorities which are caused by an act of the Company, or (iv) a request by the
Company for the Executive to perform an illegal or unethical act. The Company
shall have 30 days after receipt of notice from the Executive setting forth the
specific conduct that constitutes Good Reason, to cure such conduct that would
result in Good Reason. The Executive may not resign his employment for Good
Reason unless the Executive has provided the Company with at least 30 days prior
written notice of his intent to resign for Good Reason (which notice must be
provided within 60 days following (x) the occurrence of the event(s) purported
to constitute Good Reason, or (y) if the Executive did not know of the
occurrence of any of such events, the date on which the Executive had actual
knowledge of the occurrence of any of such events) and has set forth in
reasonable detail the specific conduct that constitutes Good Reason and the
specific provisions of this Agreement on which the Executive relies.

8.7 Severance Period: Whenever reference is made in this Agreement to the
Severance Period, “Severance Period” shall mean the period commencing on the
Termination Date and ending on the nine (9) month anniversary of the Termination
Date.

8.8 Payments Contingent on Release: The Company’s obligation to make any
payments of Base Salary or bonus under this Section 8 (other than wages for
services performed prior to the Termination Date) shall be contingent upon the
Executive executing a general release concerning the Executive’s employment in
form and substance reasonably acceptable to the Company and the Executive,
within 45 days following the Termination Date. No such contingency shall apply
to any obligation to provide health and welfare benefits under this Section 8.

 

6



--------------------------------------------------------------------------------

9. NONCOMPETITION, NONSOLICITATION, PROTECTION OF CONFIDENTIAL INFORMATION

9.1 Applicability: This Section 9 will survive the termination of this Agreement
and the Executive’s employment with the Company. As used in this Section 9,
“Company” shall mean ARCL, the Company and all of their subsidiaries.

9.2 Restricted Period: As used in this Agreement, the “Restricted Period” means
the period commencing on the Start Date and ending twelve (12) months following
the Termination Date (the “Trigger Date”).

9.3 Non-competition: During the Restricted Period, the Executive will not engage
in any business in any manner, directly or indirectly, individually or as a
consultant to, or as an employee, officer, director, stockholder, partner or
other owner or participant of, any entity that (i) is in competition with any
business of the Company or any business in which, to the Executive’s knowledge,
the Company had plans to engage or was considering engaging as of the Trigger
Date, except the Executive may own up to five percent (5%) of any class of
issued and outstanding securities of a competitive corporation whose shares are
regularly traded on a national securities exchange or on the over-the-counter
market, or (ii) inevitably will result in the disclosure or use of the Company’s
Confidential Information, as defined in Section 9.5 below, in either case in any
state in the United States where the Company does business as of the Trigger
Date or where, to the Executive’s knowledge, the Company had plans to engage or
was considering engaging as of the Trigger Date.

9.4 Nonsolicitation: As used in this Agreement, “Solicitation” means, directly
or indirectly, individually or as a consultant to, or as an employee, officer,
director, stockholder, partner or other owner or participant of, any entity,
(a) the solicitation of, inducement of, or attempt to induce, any employee,
agent or consultant (including freelance writers and content providers) of the
Company to leave the employ of, or stop providing services to, the Company;
(b) the offering or aiding another to offer employment to, or interfering or
attempting to interfere with the Company’s relationship with, any employees or
consultants (including freelance writers and content providers) of the Company;
(c) the solicitation of, or assistance to any entity or person in solicitation
of, any customers or suppliers (including freelance writers and content
providers) of the Company to discontinue doing business with the Company; or
(d) interfering with any relationship between the Company and any of its
customers or suppliers (including freelance writers and content providers).
During the Restricted Period, the Executive will not engage in or attempt to
engage in any Solicitation, provided that Solicitation will not be considered to
have occurred by the general advertising for or hiring of any employee by
entities with which the Executive is associated, as long as he does not directly
or indirectly (i) induce such employee to leave the Company, (ii) contact such
employee prior to his departure from the Company regarding employment, or
(iii) in the case of hiring such employee, control such entity or have any input
in the decision to hire such employee.

9.5 Protection of the Company’s Confidential Information: As used in this
Agreement, “Confidential Information” means all information that relates to the
business, technology, manner of operation, suppliers, panelists, customers,
finances, employees, plans, proposals or practices of the Company or of any
third parties doing business with the Company, and includes,

 

7



--------------------------------------------------------------------------------

without limitation, the identities of and other information regarding the
Company’s suppliers, panelists, customers and prospects, supplier lists,
panelist list employee information, business plans and proposals, software
programs, marketing plans and proposals, technical plans and proposals, research
and development, budgets and projections, nonpublic financial information, and
all other information the Company designates as “confidential” or intends to
keep as confidential or proprietary. Excluded from the definition of
Confidential Information is information that is or becomes generally known to
the public, other than through the breach of this Agreement by the Executive.
For this purpose, information known or available generally within the trade or
industry of the Company shall be deemed to be generally known to the public. The
Executive understands and agrees that Confidential Information will be
considered the trade secrets of the Company and will be entitled to all
protections given by law to trade secrets and that the provisions of this
Agreement apply to every form in which Confidential Information exists,
including, without limitation, written or printed information, films, tapes,
computer disks or data, or any other form of memory device, media or method by
which information is stored or maintained. The Executive acknowledges that in
the course of employment with the Company, he has received and may receive
Confidential Information of the Company. The Executive further acknowledges that
Confidential Information is a valuable, unique and special asset belonging to
the Company. For these reasons, and except as otherwise directed by the Company,
the Executive agrees, during his employment, and at all times after the
termination of his employment with the Company, that he will not disclose or
disseminate to anyone outside the Company, nor use for any purpose other than as
required by his work for the Company, nor assist anyone else in any such
disclosure or use of, any Confidential Information. Upon the Company’s request
at any time and for any reason, the Executive shall immediately deliver to the
Company all materials (including all soft and hard copies) in the Executive’s
possession which contain or relate to Confidential Information.

9.6 Ownership of Intellectual Property: All inventions, modifications,
discoveries, designs, developments, improvements, processes, software programs,
works of authorship, documentation, formulae, data, techniques, know-how, trade
secrets or intellectual property rights or any interest therein (collectively,
the “Developments”) made by the Executive, either alone or in conjunction with
others, at anytime or at any place during the Executive’s employment with the
Company, whether or not reduced to writing or practice during such period of
employment, which relate to the business in which the Company is engaged or, to
the knowledge of the Executive, in which the Company intends to engage, shall be
and hereby are the exclusive property of the Company without any farther
compensation to the Executive. In addition, without limiting the generality of
the prior sentence, all Developments which are copyrightable work by the
Executive are intended to be “work made for hire” as defined in Section 101 of
the Copyright Act of 1976, and shall be and hereby are the property of the
Company. The Executive shall promptly disclose any Developments to the Company.
If any Development is not the property of the Company by operation of law, other
provisions of this Agreement or otherwise, the Executive will, and hereby does,
assign to the Company all right, title and interest in such Development, without
further consideration, and will assist the Company and its nominees in every
way, at the Company’s expense, to secure, maintain and defend the Company’s
rights in such Development. The Executive shall sign all instruments necessary
for the filing and prosecution of any applications for, or extension or renewals
of, letters patent (or other intellectual property registrations or filings) of
the United States or any foreign country which the Company desires to file and
relates to any Development. The

 

8



--------------------------------------------------------------------------------

Executive hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as such the Executive’s agent and
attorney-in-fact (which designation and appointment shall be deemed coupled with
an interest and shall survive the Executive’s death or incapacity), to act for
and in the Executive’s behalf to execute and file any such applications,
extensions or renewals and to do all other lawfully permitted acts to further
the prosecution and issuance of such letters patent, other intellectual property
registrations or filings, or such other similar documents with the same legal
force and effect as if executed by the Executive.

9.7 Equitable Relief: The Executive acknowledges that (a) the provisions of this
Section 9 are essential to the Company; (b) that the Company would not enter
into this Agreement if it did not include this Section 9; and (c) that damages
sustained by the Company as a result of a breach of this Section 9 cannot be
adequately remedied by monetary damages. Furthermore, the Executive agrees that
the Company, notwithstanding any other provision of this Agreement, and in
addition to any other remedy it may have under this Agreement, or at law, will
be entitled to injunctive and other equitable relief to prevent or curtail any
breach of this Section 9.

10. Form of Notice.

All notices given hereunder shall be given in writing, shall specifically refer
to this Agreement and shall be personally delivered or sent by telecopy or other
electronic facsimile transmission or by registered or certified mail, return
receipt requested, at the address set forth below or at such other address as
may hereafter be designated by notice given in compliance with the terms hereof:

If to the Executive:

Ray Lowrey

6739 Surlyn Court

Loveland, Ohio 45140

If to the Company:

c/o Archipelago Learning, LLC

3232 McKinney Ave Suite 400

Dallas, Texas 75204

Attention: Tim McEwen

Telephone: (214) 379-0023

Facsimile: (866) 515-9145

with a copy to:

Weil, Gotshal & Manges LLP

100 Federal Street 34th Floor

Attention: Kevin J. Sullivan, Esq.

Telephone: (617) 772-8348

Facsimile: (4617) 772-8333

 

9



--------------------------------------------------------------------------------

If notice is mailed, such notice shall be effective upon mailing, or if notice
is personally delivered or sent by telecopy or other electronic facsimile
transmission, it shall be effective upon receipt.

11. ASSIGNMENT

This Agreement and all rights under this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective personal or legal representatives, executors, administrators, heirs,
distributees, devisees, legatees, successors and assigns. Nothing in this
Agreement shall be construed to confer any right, benefit or remedy upon any
person that is neither a party hereto nor a personal or legal representative,
executor, administrator, heir, distributee, devisee, legatee, successor or
assign of a party hereto. This Agreement is personal in nature, and none of the
parties to this Agreement shall, without the written consent of the others,
assign or transfer this Agreement or any one or more of its rights or
obligations under this Agreement to any other person or entity, except that the
Company may assign its rights and delegate its obligations under this Agreement
to any entity that acquires all or substantially all of its business, whether by
sale of assets, merger or like transaction. If the Executive should die while
any amounts are still payable, or any benefits are still required to be
provided, to the Executive hereunder, all such amounts or benefits, unless
otherwise provided herein, shall be paid or provided in accordance with the
terms of this Agreement to the Executive’s devisee, legatee or other designee
or, if there be no such person, to the Executive’s estate.

12. COMPLIANCE WITH SECTION 409A OF THE CODE

The parties acknowledge and agree that the interpretation of Section 409A of the
Code and its application to the terms of this Agreement is uncertain and may be
subject to change as additional guidance and interpretations become available.
Anything to the contrary herein notwithstanding, all benefits or payments
provided by the Company to the Executive that would be deemed to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code are intended to comply with Section 409A of the Code. If, however, any such
benefit or payment is deemed to not comply with Section 409A of the Code, the
Company and the Executive agree to renegotiate in good faith any such benefit or
payment (including, without limitation, as to the timing of any severance
payments payable hereof), if possible, so that either (i) Section 409A of the
Code will not apply or (ii) compliance with Section 409A of the Code will be
achieved. The Company shall consult with the Executive in good faith regarding
the implementation of the provisions of this Section 12; provided that neither
the Company nor any of its employees or representatives shall have any liability
to the Executive with respect to thereto.

13. WAIVERS

No delay or failure by any party hereto in exercising, protecting or enforcing
any of its rights, titles, interests or remedies under this Agreement, and no
course of dealing or performance with respect thereto, will constitute a waiver
thereof. The express waiver by a party hereto of any right, title, interest or
remedy in a particular instance or circumstance will not constitute a waiver
thereof in any other instance or circumstance. All rights and remedies shall be
cumulative and not exclusive of any other rights or remedies.

 

10



--------------------------------------------------------------------------------

14. AMENDMENTS IN WRITING

No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, nor consent to any departure therefrom by either party, will in
any event be effective unless the same is in writing, specifically identifying
this Agreement and the provision intended to be amended, modified, waived,
terminated or discharged and signed by the Company and the Executive. Each
amendment, modification, waiver, termination or discharge will be effective only
in the specific instance and for the specific purpose for which given. No
provision of this Agreement will be varied, contradicted or explained by any
oral agreement, course of dealing or performance or any other matter not set
forth in an agreement in writing and signed by the Company and the Executive.

15. APPLICABLE LAW

This Agreement will in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to any rules
governing conflicts of laws.

16. SEVERABILITY

If any provision of this Agreement is held invalid, illegal or unenforceable
under applicable law, for any reason, including, without limitation, the
duration of such provision, its geographical scope or the extent of the
activities prohibited or required by it, then, to the full extent permitted by
law (a) all other provisions will remain in full force and effect and will be
liberally construed in order to carry out the intent of the parties hereto as
nearly as may be possible, (b) such invalidity, illegality or unenforceability
will not affect the validity, legality or enforceability of any other provision
hereof, and (c) any court or arbitrator having jurisdiction thereover shall (and
will have the power to) reform such provision to the extent necessary for such
provision to be enforceable under applicable law.

17. COUNTERPARTS

This Agreement, and any amendment or modification entered into pursuant to
Section 14 hereof, may be executed in any number of counterparts (including
facsimile counterparts), each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, will constitute one and the same instrument.

18. SET OFF

The Company’s obligation to pay the Executive the amounts provided and to make
the arrangements provided hereunder shall be subject to set-off, counterclaim or
recoupment of amounts owed by the Executive to the Company or its affiliates.

 

11



--------------------------------------------------------------------------------

19. NO CONFLICTING AGREEMENTS

The Executive represents and warrants to the Company that the Executive is not a
party to or bound by any confidentiality, noncompetition, nonsolicitation,
employment, consulting or other agreement or restriction which could conflict
with, or be violated by, the performance of the Executive’s duties to the
Company or obligations under this Agreement.

20. KEY PERSON LIFE INSURANCE

The Executive acknowledges that the Company may wish to purchase insurance on
the life of the Executive, the proceeds of which would be payable to the
Company, at the Company’s expense. The Executive hereby consents to such
insurance and agrees to submit to any medical examination and release of medical
records required to obtain such insurance.

21. WITHHOLDING TAXES

The Company may withhold from any amounts payable under this Agreement such
Federal, state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation.

22. ENTIRE AGREEMENT

This Agreement on and as of the date hereof, constitutes the entire agreement
between the Company and the Executive relating to employment of the Executive
with the Company (not inclusive of agreements with respect to equity incentive
compensation, including stock options and restricted stock), and supersedes and
cancels any and all previous or contemporaneous contracts, arrangements or
understandings, whether oral or written between the Company and the Executive
relating to his employment with or termination from the Company. For the
avoidance of doubt, all agreements between the Executive and the Company (or its
parent) with respect to equity incentive compensation, including stock options
and restricted stock, shall not be amended by this Agreement, except to the
extent such agreements expressly reference terms in the Executive’s employment
agreement.

[SIGNATURE PAGE FOLLOWS]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement on
the date set forth above.

 

EXECUTIVE:

/s/ Ray Lowrey

Ray Lowrey

 

ARCHIPELAGO LEARNING, LLC

/s/ Tim McEwen

Name: Tim McEwen

Title: CEO

[Ray Lowrey/ARCL A&R Employment Agreement Signature Page 1 of 1]